DETAILED ACTION

The Applicant’s amendment filed on April 14, 2022 was received.  Claims 3-4 and 11-12 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued September 17, 2021.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 2-14 are withdrawn.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nishimura et al., Lim et al., Kawafuji et al., Chung et al. and Friedrich et al. on claims 2 and 4-6 are withdrawn because applicant’s response filed (see page 11) made clear the phrase of “the characteristic sensed by the at least one sensor” in the last line of claim 4 is coupled to the sensor which senses a characteristic of the textile substrate related to moisture level of the pretreatment area of the textile substrate.  Therefore, the cited prior art do not explicitly teach controller process to control the relative movement between the substrate support and the header assembly along the conveying direction, or the movement of the forced air assembly along the second axis based on the characteristic sensed by the sensor, where the sensor detects a moisture level in the pretreatment area.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2010/0079532) in view of Lim (US 2007/0019050), Kawafuji (US 2015/0296095), Chung (US 2009/0293209) and Friedrich (US 20190381808).
In regards to claim 3, Nishimura teaches an image recording apparatus (machine) capable of processing textile substrates as the apparatus processes a recording medium (P2), the apparatus comprising:
a main body frame (30, base) which receives a table (20, substrate support) which supports the recording medium and is capable of supporting textile substrate (fig. 1; para. 36);
an auxiliary shaft frame (33, header assembly) is supported above the main body frame (fig. 1; para. 36);
an inkjet head (10) which comprises a nozzle that is capable of applying a pretreatment liquid to the pretreatment area of the substrate supported on the table, where the inkjet is head is supported on auxiliary shaft frame (fig. 1; para. 36);
an air cylinder (24, conveying actuator) moves the table relative to the auxiliary shaft frame (fig. 1, 3; para. 40, 44);
a UV irradiation mechanism (11) is positioned above the main body frame (fig. 1; para. 36);
a control part (50, controller) controls the relative movement of the table and the auxiliary shaft frame (fig. 1, 3; para. 40, 44).
Nishimura does not explicitly teach a forced air assembly supported above the base for movement along at least one second axis transverse to the conveying direction.
However, Lim teaches a carriage (300) movably provided a shaft (400), where movement across a width of a substrate is provided by a driving unit (not shown) (fig. 1, 5; para. 49).  Lim teaches the carriage comprises a drying device comprising a forced air assembly which has a fan (410) and a heating coil (420) (fig. 5; para. 57).
 Lim teaches a computer/control unit provides a control to drying device so that drying device dries the printing medium based on the provided information, such as print area (fig. 3, 4, 6; para. 58-59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the carriage comprising the fan and heating coil which movable across the substrate of Lim onto the UV irradiation mechanism of Nishimura because Lim teaches it will consume less energy while drying the printing medium (para. 12).
Nishimura and Lim have been discussed above, but do not explicitly teach a sensor which detects a color of the textile substrate or at least one sensor disposed above the base.
	However, Kawafuji teaches a color sensor (516) which measures a color patch (para. 38).  
Kawafuji teaches the color sensor detects the color of the color patch or color of the recording medium (where color on medium and medium is equivalent to the claimed substrate) (para. 54).  Kawafuji teaches the color sensor is connected to control unit (507) and are used to generate the correct color patch (para. 38, 54-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the color sensor connected to the control unit of Kawafuji onto the apparatus of Nishimura and Lim, where the sensor will be positioned above the main body frame (base) in order to detect the color of the substrate because Kawafuji teaches it will provide correction to variations in ejection of nozzles (para. 95).
Nishimura, Lim and Kawafuji do not explicitly teach selection of a pretreatment liquid to be applied to the textile substrate by a nozzle based on a color of the textile substrate.
However, Chung teaches a pretreatment head (24, 44, 54, nozzle) is an inkjet device that applies a particular pretreatment fluid based on the fabric material.  Chung teaches the printhead is connected to plurality of containers of different compositions of the pretreatment liquid (fig. 2, 4-6; para. 21-23, 43, 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pretreatment head connected to the plurality of containers of pretreatment liquids of Chung onto the inkjet head of Nishimura, Lim and Kawafuji because Chung teaches it will provide uniform and reproducible treatment (para. 11-end).
Nishimura, Lim, Kawafuji and Chung do not explicitly teach the relationship between pretreatment solutions and the color of the textile substrate.
Friedrich teaches a white or light colored cotton tee shirt, no pretreatment may be needed, and for darker colors or thicker fabrics, pretreatment may be preferred (para. 32, 48).  Friedrich teaches the pretreating conditions such as the type of solution is based on the type of fabric, color of fabric and image design (para. 40, 48).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the selection of pretreatment solution based on color of fabric of Friedrich onto the processes completed by the control part of Nishimura, Lim, Kawafuji and Chung because Friedrich teaches it will provide optimal ink adhesion and minimize bleeding (para. 32).

Allowable Subject Matter
Claim 2 and 4-14 are allowed.

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kawafuji'095 does not teach anything about correcting ink ejected from a nozzle based on a detected color of the substrate itself, as alleged by the Examiner.
It is not apparent why persons skilled in the art would modify the alleged mishmash of references so that, rather than sensing the color of an applied ink patch and adjusting a combination of jetted inks, as taught by Kawafuji '095 - the sensor of Kawafuji '095 would instead by used to detect a color of the substrate itself, and then the detected color would be used to select a pretreatment liquid to be applied. Persons skilled in the art would therefore still need to further modify the alleged combination of teachings of the five references to arrive at the features set forth in claim 3. 
In rejecting claim 3 in this way, the Examiner makes a leap in logic that is not supported by the references of record, but instead comes from a hindsight reconstruction of Applicant's claimed invention  

In response to Applicant’s arguments, please consider the following comments:
Applicants argument is not persuasive as Kawafuji teaches the color sensor detects the color of the color patch or color of the recording medium (para. 54).  The detecting color of substrate is addressed by detecting the color patch on the recording medium or the recording medium.
Applicants argument is not persuasive as Kawafuji teaches the color sensor detects the color of the color patch or color of the recording medium.  The color on the medium is equivalent to the substrate.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717